  8:21-cv-00125-BCB-MDN Doc # 30 Filed: 06/14/21 Page 1 of 1 - Page ID # 205




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

CODY FUGETT,

                       Plaintiff,                                   8:21CV125

        vs.
                                                         ADOPTION OF MAGISTRATE
DOUGLAS COUNTY, NEBRASKA, and                              JUDGE’S FINDINGS AND
WELLPATH, LLC,                                              RECOMMENDATION

                       Defendants.



       This matter is before the Court on the Findings and Recommendation of Magistrate Judge

Michael D. Nelson (Filing 27) recommending denial of Plaintiff’s Motion to Remand All State

Claims Against Douglas County, Nebraska and Wellpath, LLC. Filing 12. No parties objected. In

accordance with 28 U.S.C. § 636(b)(1), the Court has conducted a de novo review of the record

and adopts the findings and recommendation in its entirety. Accordingly,

       IT IS ORDERED:

   1. Magistrate Judge Nelson’s Findings and Recommendation (Filing 27) is adopted in its

       entirety; and

   2. Plaintiff’s Motion to Remand (Filing 12) is denied.


       Dated this 14th day of June, 2021.

                                                   BY THE COURT:



                                                   __________________
                                                   Brian C. Buescher
                                                   United States District Judge
